--------------------------------------------------------------------------------

Exhibit 10.6


WARRANT
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL SELECTED BY THE HOLDER, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED TO AN "ACCREDITED
INVESTOR" AS DEFINED IN RULE 501 UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


RICEBRAN TECHNOLOGIES
 
Warrant To Purchase Common Stock
 
Warrant No.: W-1
Number of Shares of Common Stock:  300,000
Date of Issuance:  May 12, 2015 ("Issuance Date")
 
RiceBran Technologies, a California corporation (the "Company"), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Full Circle Capital Corporation, the
registered holder hereof or its permitted assigns (the "Holder"), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, at any time or times on or
after the Issuance Date, but not after 11:59 p.m., New York time, on the
Expiration Date, (as defined below), three hundred thousand (300,000) fully paid
nonassessable shares of Common Stock, subject to adjustment as provided
herein (the "Warrant Shares").  Except as otherwise defined herein, capitalized
terms in this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, this
"Warrant"), shall have the meanings set forth in Section 20.  This Warrant is
one of the Warrants to purchase Common Stock (collectively, the "Loan, Guaranty
and Security Agreement Warrants") issued pursuant to that certain Loan Guaranty
and Security Agreement, dated as of May 12, 2015 (the "Loan, Guaranty and
Security Agreement"), by and among the Company and Full Circle Capital
Corporation, as Agent and a Lender ("Agent" and a "Lender").  Capitalized terms
used herein and not otherwise defined shall have the definitions ascribed to
such terms in the Loan, Guaranty and Security Agreement.  For the avoidance of
doubt, this Warrant constitutes a Loan Document.  Receipt of this Warrant by the
Holder shall constitute Holder's acceptance of and agreement to all of the terms
and conditions contained herein.
 

--------------------------------------------------------------------------------

1.                   EXERCISE OF WARRANT.
 
(a)       Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by (i) delivery of a duly completed written
notice, in the form attached hereto as Exhibit A (the "Exercise Notice"), of the
Holder's election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the "Aggregate
Exercise Price") in cash or by wire transfer of immediately available funds or
(B) if the provisions of Section 1(d) are applicable, by notifying the Company
that this Warrant is being exercised pursuant to a Cashless Exercise (as defined
in Section 1(d)).  The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder.  Execution and delivery of the
Exercise Notice with respect to less than all of the Warrant Shares shall have
the same effect as cancellation of the original Warrant and issuance of a new
Warrant evidencing the right to purchase the remaining number of Warrant
Shares.  On or before the first (1st) Trading Day following the date on which
the Company has received the Exercise Notice, the Company shall transmit by
facsimile or electronic mail an acknowledgment of confirmation of receipt of the
Exercise Notice to the Holder and the Company's transfer agent (the "Transfer
Agent").  On or before the third (3rd) Trading Day following the latest of (i)
the date on which the Company has received the Exercise Notice and (ii) 
Holder's delivery of the Aggregate Exercise Price (or notice of a Cashless
Exercise) (the "Share Delivery Date"), the Company shall (X) provided that the
Transfer Agent is participating in The Depository Trust Company ("DTC") Fast
Automated Securities Transfer Program, the Holder's broker has delivered a DWAC
instruction to the Company's transfer agent and either (A) the Warrant Shares
are subject to an effective resale registration statement in favor of the Holder
or (B) if this Warrant is exercised via Cashless Exercise, at a time when Rule
144 would be available for immediate resale of the Warrant Shares by the Holder,
credit such aggregate number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the Holder's or its designee's balance account with
DTC through its Deposit / Withdrawal At Custodian ("DWAC") system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or (A) the Warrant Shares are not subject to an effective
resale registration statement in favor of the Holder and (B) if this Warrant is
exercised via Cashless Exercise, at a time when Rule 144 would not be available
for immediate resale of the Warrant Shares by the Holder, issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company's share register in the name of the
Holder or its designee, for the number of Warrant Shares to which the Holder is
entitled pursuant to such exercise, which certificate shall bear a restrictive
legend similar to that set forth on the first page of this Warrant.  The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses with respect to the issuance of Warrant Shares via DTC, if
any.  Upon delivery of the Exercise Notice and payment therefor (including by
cashless exercise), the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date such Warrant Shares
are credited to the Holder's DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.  If this
Warrant is submitted in connection with any exercise pursuant to this Section
1(a) and the number of Warrant Shares represented by this Warrant submitted for
exercise is greater than the number of Warrant Shares being acquired upon an
exercise, and the Holder requests in writing,  the Company shall as soon as
practicable thereafter and in no event later than three (3) Trading Days after
such request and exercise and at its own expense, issue a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares issuable immediately prior to such exercise under this Warrant,
less the number of Warrant Shares with respect to which this Warrant is
exercised.  No fractional Warrant Shares are to be issued upon the exercise of
this Warrant, but rather the number of Warrant Shares to be issued shall be
rounded up to the nearest whole number.  The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant.
 
2

--------------------------------------------------------------------------------

(b)       Exercise Price.  For purposes of this Warrant, "Exercise Price" means
$5.25, subject to adjustment as provided herein.
 
(c)       Company's Failure to Timely Deliver Securities.  If the Company shall
fail for any reason or for no reason to issue to the Holder on or prior to the
Share Delivery Date (I) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program or the Warrant Shares are not subject
to an effective resale registration statement in favor of the Holder or, if
exercised via Cashless Exercise, at a time when Rule 144 would not be available
for immediate resale of the Warrant Shares by the Holder, a certificate for the
number of shares of Common Stock to which the Holder is entitled and register
such shares of Common Stock on the Company's share register,  or (II) if the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program and the Warrant Shares are subject to an effective resale registration
statement in favor of the Holder or, if exercised via Cashless Exercise, at a
time when Rule 144 would be available for immediate resale of the Warrant Shares
by the Holder, to credit the Holder's balance account with DTC, as applicable,
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder's exercise of this Warrant (an event described in either clause (I)
or (II), an "Exercise Failure"), then, in addition to all other remedies
available to the Holder, (X) the Company shall pay in cash to the Holder on each
day after the Share Delivery Date and during such Exercise Failure an amount
equal to 1.0% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Date and to
which the Holder is entitled, and (B) the Closing Sale Price of the Common Stock
on the Trading Day immediately preceding the last possible date which the
Company could have issued such shares of Common Stock to the Holder without
violating Section 1(a) (the "Exercise Failure Damages"), and (Y) the Holder,
upon written notice to the Company, may void its Exercise Notice with respect
to, and retain or have returned, as the case may be, any portion of this Warrant
that has been exercised pursuant to such Exercise Notice; provided that the
voiding of an Exercise Notice shall not affect the Company's obligations to make
any payments which have accrued (pursuant to this Section 1(c) or otherwise)
prior to the date of such notice.  In addition to the foregoing, if on or prior
to the Share Delivery Date at a time when the Warrant Shares are subject to an
effective resale registration statement in favor of the Holder that is available
for use by the Holder or, if this Warrant is exercised via Cashless Exercise, at
a time when Rule 144 would be available for immediate resale of the Warrant
Shares by the Holder, (1) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, the Company shall fail to issue and
deliver a certificate to the Holder without restrictive legend and register such
shares of Common Stock on the Company's share register or, (2) if the Transfer
Agent is participating in the DTC Fast Automated Securities Transfer Program,
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder's exercise hereunder or
pursuant to the Company's obligation pursuant to clause (ii) below, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a "Buy-In"), then the Company shall,
within three (3) Trading Days after the Holder's request and in the Holder's
discretion, either (i) pay cash to the Holder in an amount equal to the Holder's
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point (i) the Company's obligation to deliver such certificate
(and to issue such shares of Common Stock) or credit such Holder's balance
account with DTC, as applicable, for such shares of Common Stock shall terminate
and Exercise Failure Damages shall cease to accrue, or (ii) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such shares of Common Stock or credit such Holder's balance account with DTC and
pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times (B)
the Closing Bid Price on the date of exercise. Nothing shall limit the Holder's
right to pursue any other remedies available to it hereunder, at law or in
equity, including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock (or to electronically deliver
such shares of Common Stock) upon the exercise of this Warrant as required
pursuant to the terms hereof.
 
3

--------------------------------------------------------------------------------

(d)       Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, the Holder may, at any time, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Common Stock determined according to the following formula
(a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
D
For purposes of the foregoing formula:
 

 
A=
the total number of shares with respect to which this Warrant is then being
exercised.

 
B=
the arithmetic average of the Closing Sale Prices of the Common Stock for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date of the Exercise Notice.

 
C=
the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

 
D=
the Closing Sale Price of the Common Stock on the date of the Exercise Notice.

 
4

--------------------------------------------------------------------------------

For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Loan, Guaranty and Security
Agreement.
 
(e)       Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
(f)        Limitation on Beneficial Ownership. Notwithstanding anything to the
contrary contained herein, the Company shall not effect the exercise of any
portion of this Warrant, and the Holder shall not have the right to exercise any
portion of this Warrant, pursuant to the terms and conditions of this Warrant
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Holder together with
the other Attribution Parties collectively would beneficially own in excess of
4.99% (the "Maximum Percentage") of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including the
other Loan, Guaranty and Security Agreement Warrants) beneficially owned by the
Holder or any other Attribution Party subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 1(f). For
purposes of this Section 1(f), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "1934 Act"). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company's most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission (the "SEC"), as the case may be, (y) a more recent public
announcement by the Company or (3) any other written notice by the Company or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the "Reported Outstanding Share Number"). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder's beneficial ownership, as determined
pursuant to this Section 1(f), to exceed the Maximum Percentage, the Holder must
notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the "Reduction Shares") and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within two (2) Business Days confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, other than with respect to the Company's
notification to Holder of the number of outstanding shares of Common Stock at
any time, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon exercise of
this Warrant results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under Section
13(d) of the 1934 Act), the number of shares so issued by which the Holder's and
the other Attribution Parties' aggregate beneficial ownership exceeds the
Maximum Percentage (the "Excess Shares") shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. As soon as reasonably practicable after the issuance
of the Excess Shares has been deemed null and void, the Company shall return to
the Holder the exercise price paid by the Holder for the Excess Shares. Upon
delivery of a written notice to the Company, the Holder may from time to time
increase (with such increase not effective until the sixty-first (61st) day
after delivery of such notice) or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% as specified in such notice; provided that (i)
any such increase in the Maximum Percentage will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company and (ii)
any such increase or decrease will apply only to the Holder and the other
Attribution Parties and not to any other holder of Loan, Guaranty and Security
Agreement Warrants that is not an Attribution Party of the Holder. For purposes
of clarity, the shares of Common Stock issuable pursuant to the terms of this
Warrant in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to the extent necessary to correct this paragraph
or any portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.
 
5

--------------------------------------------------------------------------------

(g)       Insufficient Authorized Shares.  The Company shall at all times
reserve for issuance upon exercise of this Warrant at least such number of
shares of Common Stock equal to 100% of the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of all of this
Warrant then outstanding (the "Required Reserve Amount").   If at any time while
this Warrant remains outstanding the Company fails to have such sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
Required Reserve Amount obligation (such failure to have such sufficient number
of authorized and unreserved shares of Common Stock, an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for this Warrant
then outstanding.  Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its shareholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
shareholder with a proxy statement and shall use its best efforts to solicit its
shareholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the shareholders that they
approve such proposal.  Notwithstanding the foregoing, if at any such time of an
Authorized Share Failure, the Company is able to obtain the written consent of a
majority of the shares of its issued and outstanding Common Stock to approve the
increase in the number of authorized shares of Common Stock, the Company may
satisfy this obligation by obtaining such consent and submitting for filing with
the SEC an Information Statement on Schedule 14C.
 
6

--------------------------------------------------------------------------------

2.                    ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT
SHARES.  The Exercise Price and the number of Warrant Shares shall be adjusted
from time to time as follows:
 
(a)       Voluntary Adjustment By Company.  The Company may at any time during
the term of this Warrant voluntarily reduce the then current Exercise Price to
any amount and for any period of time deemed appropriate by the Board of
Directors of the Company.
 
(b)       Adjustment Upon Subdivision or Combination of Shares of Common Stock. 
If the Company at any time on or after the Closing Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased.  If
the Company at any time on or after the Closing Date combines (by combination,
reverse stock split, or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased.  Any adjustment
under this Section 2(b) shall become effective at the close of business on the
date the subdivision or combination becomes effective.
 
7

--------------------------------------------------------------------------------

(c)       Most Favored Nations Anti-Dilution Adjustment. If, at any time or
times on or after the Issuance Date but prior to 11:59 p.m. New York time, on
the Expiration Date, the Company issues or sells any Options or Convertible
Securities, (collectively, "Common Stock Rights" and the documentation relating
thereto, including, without limitation, the securities themselves, are referred
to as "Other Common Stock Rights Documentation"), that contain any anti-dilution
provisions providing for the adjustment of the exercise price, conversion price
or other price or rate at which shares of Common Stock thereunder may be
purchased, acquired or converted, and/or any upward adjustment in the number of
shares of Common Stock issuable thereunder, based upon future issuance or sales,
or deemed future issuances or sales, of Common Stock (including, without
limitation, price protection anti-dilution provisions, whether based upon a
weighted average anti-dilution formula or a full ratchet anti-dilution formula,
or otherwise), that individually is or, collectively are, more favorable to the
holder of the applicable Common Stock Rights than those provided for herein or
are not provided for herein, as the case may be, then and in such event the
Company shall give written notice thereof to the Holder on the earlier of the
date on which such Other Common Stock Rights Documentation is to be entered into
and the date the Common Stock Rights are issued, together with a true, correct
and complete copy of such anti-dilution provisions and all definitions relating
thereto, provided that in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.  Effective immediately following the earlier of the date of the
execution of such Other Common Stock Rights Documentation or the issuance of any
such Common Stock Rights, such anti-dilution provisions and related definitions
(collectively, the "Incorporated Anti-Dilution Provisions") shall  be deemed to
have been incorporated herein and any adjustment pursuant to such provisions
shall be deemed to be an adjustment hereunder subject to all applicable terms
and provisions of this Agreement.  For the avoidance of doubt, and
notwithstanding anything to the contrary contained herein, any adjustments to
the exercise price and the number of Warrant Shares issuable hereunder based on
the Incorporated Anti-Dilution Provisions, shall be adjustments made by applying
the terms of such Anti-Dilution Provisions to the Exercise Price then in
effect.  (For example: if after the Issuance Date, the Company issues warrants,
having an initial exercise price of $4.00 per share of Common Stock, with full
ratchet anti-dilution provisions providing for adjustment of the exercise price
of such warrants, if any shares of Common Stock are issued or deemed issued at a
price below such $4.00 per share, to equal such lower price per share, with a
concomitant increase in the number of shares issuable upon exercise of such
warrants, such full ratchet anti-dilution provisions will become Incorporated
Anti-Dilution Provisions hereunder and will be applied utilizing the then
applicable Exercise Price; assuming the Exercise Price had not previously been
adjusted, if the Company subsequently issues or is deemed to have issued shares
of Common Stock at a price of $4.50 per share of Common Stock, the Exercise
Price would be reduced from $5.25 to $4.50 and the number of shares of Common
Stock that could be purchased under this Warrant would be increased from 300,000
shares to 350,000 shares).  Without limiting the foregoing, any amendment or
termination of any such Incorporated anti-dilution provisions in accordance with
the terms of the related Other Common Stock Rights Documentation or Common Stock
Rights shall mutatis mutandis constitute an amendment or the termination, as the
case may be, of such Incorporated Anti-Dilution Provisions hereunder, provided
that in no event: (i) shall any such Incorporated Anti-Dilution Provision or the
amendment or termination thereof under the related Other Common Stock Rights
Documentation or Common Stock Rights otherwise modify, amend or affect the other
terms and provisions of this Agreement, (ii) shall any such amendment or
termination be effective to modify the Incorporated Anti-Dilution Provisions
until written notice describing such amendment or termination (together with a
copy of documentation relating thereto) has been provided to the Holder; and
(iii) no such amendment or termination shall affect the exercise of price or
number of shares of Common Stock issuable upon exercise of this Warrant
effectuated by the Holder thereof prior to its receipt of the notice referred to
in clause (ii).  If Common Stock Rights are issued under two or more sets of
Other Common Stock Rights Documentation or Common Stock Rights, this Section
2(c) shall apply to the Incorporated Anti-Dilution provisions or combination
thereof, that is or are most favorable to the Holder.  No adjustment pursuant to
this Section 2(c) shall result in an increase of the Exercise Price or decrease
in the number of Warrant Shares that would otherwise be applicable without
giving effect to this Section 2(c).
 
8

--------------------------------------------------------------------------------

3.                   RIGHTS UPON PRO RATA DISTRIBUTION OF ASSETS.  If the
Company shall declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of shares of Common Stock as a
class, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property, options, evidence
of indebtedness or any other assets by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations or
restrictions on exercise of this Warrant, including without limitation, the
Maximum Percentage) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, that to the extent that
the Holder's right to participate in any such Distribution would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Distribution to such
extent (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Distribution (and beneficial ownership) to such
extent) and the portion of such Distribution shall be held in abeyance for the
benefit of the Holder until such time or times as its right thereto would not
result in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such Distribution
(and any Distributions declared or made on such initial Distribution or on any
subsequent Distribution held similarly in abeyance) to the same extent as if
there had been no such limitation).
 
4.                 PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.
 
(d)       Purchase Rights.  In addition to any adjustments pursuant to Section 2
above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock as a
class (the "Purchase Rights"), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for the grant, issuance or sale of such Purchase Rights, or,
if no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, that to the extent that the Holder's right to
participate in any such Purchase Right would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (and shall not
be entitled to beneficial ownership of such shares of Common Stock as a result
of such Purchase Right (and beneficial ownership) to such extent) and such
Purchase Right to such extent shall be held in abeyance for the benefit of the
Holder until such time or times as its right thereto would not result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, at
which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right held similarly in abeyance) to the same extent as if
there had been no such limitation).
 
9

--------------------------------------------------------------------------------

(e)       Fundamental Transactions.  The Company shall not enter into or be
party to a Fundamental Transaction unless (i) the Successor Entity assumes in
writing all of the obligations of the Company under this Warrant and the other
Loan Documents related to this Warrant in accordance with the provisions of this
Section 4(b), pursuant to written agreements in form and substance reasonably
satisfactory to the Required Holders prior to such Fundamental Transaction,
including agreements , if so requested by the Holder, to deliver to each holder
of the Loan, Guaranty and Security Agreement Warrants in exchange for such Loan,
Guaranty and Security Agreement Warrants a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Warrant including, without limitation, an adjusted exercise price equal to
the value for the shares of Common Stock reflected by the terms of such
Fundamental Transaction, and exercisable for a corresponding number of shares of
capital stock equivalent to the shares of Common Stock acquirable and receivable
upon exercise of this Warrant (without regard to any limitations on the exercise
of this Warrant) prior to such Fundamental Transaction, and reasonably
satisfactory to the Required Holders, and with an exercise price which applies
the exercise price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
adjustments to the number of shares of capital stock and such exercise price
being for the purpose of protecting the economic value of this Warrant
immediately prior to the occurrence or consummation of such Fundamental
Transaction), and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market.  Any security issuable or potentially issuable to
the Holder pursuant to the terms of this Warrant on the consummation of a
Fundamental Transaction shall be registered and freely tradable by the Holder
without any restriction or limitation or the requirement to be subject to any
holding period pursuant to any applicable securities laws.  Upon the occurrence
or consummation of any Fundamental Transaction, and it shall be a required
condition to the occurrence or consummation of such Fundamental Transaction
that, the Company and the Successor Entity or Successor Entities, jointly and
severally, shall succeed to, and the Company shall cause any Successor Entity or
Successor Entities to jointly and severally succeed to, and be added to the term
"Company" under this Warrant (so that from and after the date of such
Fundamental Transaction, each and every provision of this Warrant referring to
the "Company" shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Warrant with the same effect
as if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Warrant, and, solely at the
request of the Holder, if the Successor Entity and/or Successor Entities is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market, shall deliver (in addition to and without
limiting any right under this Warrant) to the Holder in exchange for this
Warrant a security of the Successor Entity and/or Successor Entities evidenced
by a written instrument substantially similar in form and substance to this
Warrant and exercisable for a corresponding number of shares of capital stock of
the Successor Entity and/or Successor Entities (the "Successor Capital Stock")
equivalent to the shares of Common Stock acquirable and receivable upon exercise
of this Warrant (without regard to any limitations on the exercise of this
Warrant) prior to such Fundamental Transaction (such corresponding number of
shares of Successor Capital Stock to be delivered to the Holder shall be equal
to the quotient of (i) the aggregate dollar value of all consideration
(including cash consideration and any consideration other than cash ("Non-Cash
Consideration"), in such Fundamental Transaction, as such values
 
10

--------------------------------------------------------------------------------

 are reflected in any definitive agreement for the Fundamental Transaction that
has been executed at the time of the first public announcement of the
Fundamental Transaction or, if no such value is determinable from such
definitive agreement, as determined in accordance with Section 12 with the term
"Non-Cash Consideration" being substituted for the term "Exercise Price") that
the Holder would have been entitled to receive upon the happening of such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction, had this Warrant been
exercised immediately prior to such Fundamental Transaction or the record,
eligibility or other determination date for the event resulting in such
Fundamental Transaction (without regard to any limitations on the exercise of
this Warrant) divided by (ii) the per share Closing Sale Price of such
corresponding capital stock on the Trading Day immediately prior to the
consummation or occurrence of the Fundamental Transaction), and such security
shall be reasonably satisfactory to the Holder, and with an identical total
exercise price to the total Exercise Price hereunder (such adjustments to the
number of shares of capital stock and such exercise price being for the purpose
of protecting after the consummation or occurrence of such Fundamental
Transaction the economic value of this Warrant that was in effect immediately
prior to the consummation or occurrence of such Fundamental Transaction, as
elected by the Holder solely at its option).  Upon occurrence or consummation of
a Fundamental Transaction and it shall be a required condition to the occurrence
or consummation of such Fundamental Transaction that, the Company and the
Successor Entity or Successor Entities shall deliver to the Holder confirmation
that there shall be issued upon exercise of this Warrant at any time after the
occurrence or consummation of the Fundamental Transaction, as elected by the
Holder solely at its option, shares of Common Stock, Successor Capital Stock or,
in lieu of the shares of Common Stock or Successor Capital Stock (or other
securities, cash, assets or other property purchasable upon the exercise of this
Warrant prior to such Fundamental Transaction), such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights), which for purposes of clarification may
continue to be shares of Common Stock, if any, that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Warrant been exercised immediately prior to
such Fundamental Transaction or the record, eligibility or other determination
date for the event resulting in such Fundamental Transaction (without regard to
any limitations on the exercise of this Warrant), as adjusted in accordance with
the provisions of this Warrant.  In addition to and not in substitution for any
other rights hereunder, prior to the occurrence or consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities, cash, assets or other property with respect to
or in exchange for shares of Common Stock (a "Corporate Event"), the Company
shall make appropriate provision to insure that, and any applicable Successor
Entity or Successor Entities shall ensure that, and it shall be a required
condition to the occurrence or consummation of such Corporate Event that, the
Holder will thereafter have the right to receive upon exercise of this Warrant
at any time after the occurrence or consummation of the Corporate Event, shares
of Common Stock or Successor Capital Stock or, if so elected by the Holder, in
lieu of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the exercise of this Warrant prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 3 and 4(a),
which shall continue to be receivable on the Common Stock or on the such shares
of stock, securities, cash, assets or any other property otherwise receivable
with respect to or in exchange for shares of Common Stock), such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights and any shares of Common
Stock) which the Holder would have been entitled to receive upon the occurrence
or consummation of such Corporate Event or the record, eligibility or other
determination date for the event resulting in such Corporate Event, had this
Warrant been exercised immediately prior to such Corporate Event or the record,
eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on exercise of this
Warrant).  Provision made pursuant to the preceding sentence shall be in a form
and substance reasonably satisfactory to the Holder.  The provisions of this
Section 4(b) shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events.
 
11

--------------------------------------------------------------------------------

(c)       Notwithstanding the foregoing, if a Fundamental Transaction is
announced or is scheduled to occur on or prior to the thirtieth month following
the Issuance Date, at the request of the Holder delivered before the ninetieth
(90th) day after the occurrence or consummation of such Fundamental Transaction,
the Company (or the Successor Entity) shall purchase this Warrant from the
Holder by paying to the Holder, within five (5) Business Days after such request
(or, if later, on the effective date of the Fundamental Transaction), cash in an
amount equal to (if positive) 100% of the product of (A) the difference between
(1) the arithmetic average of the Closing Sale Prices of the Common Stock for
the last five (5) Trading Days ending on the date of the request of the Holder,
and (2) the then existing Exercise Price, and (B) the maximum number of Warrant
Shares then issuable upon exercise on this Warrant (without regard to any
limitations on exercise of this Warrant.
 
5.                   NONCIRCUMVENTION.  The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, and will at all times in good faith carry out
all of the provisions of this Warrant and take all action as may be required to
protect the rights of the Holder.  Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the Exercise
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Loan, Guaranty and Security Agreement
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued shares of Common Stock, solely for
the purpose of effecting the exercise of the Loan, Guaranty and Security
Agreement Warrants, the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Loan, Guaranty and Security
Agreement Warrants then outstanding (without regard to any limitations on
exercise).  The Company will take all such reasonable action as may be necessary
to assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Principal Market or any other trading market upon which the Common Stock may be
listed. The Company covenants that all Warrant Shares which may be issued upon
the exercise of the purchase rights represented by this Warrant will, upon
exercise of the purchase rights represented by this Warrant and payment for such
Warrant Shares in accordance herewith, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges created by the
Company in respect of the issue thereof.
 
12

--------------------------------------------------------------------------------

6.                   WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as
otherwise specifically provided herein, the Holder, solely in such Person's
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company. 
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.  Notice filings made by the Company on the SEC's EDGAR filing
system shall constitute delivery of notice to Holder, so long as such filings
are contemporaneously filed on the SEC's EDGAR filing system at the same time
such notice is mailed or otherwise delivered to the Company's stockholders and,
any time the Company also mails a physical copy of such notice to Company's
stockholders, written notice of the availability thereof is delivered to the
Holder contemporaneously with such filing.
 
7.                   REISSUANCE OF WARRANTS.
 
(f)        Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith, subject to the Holder and the transferee complying with the transfer
restrictions contained herein (including without limitation Section 14 hereof),
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.
 
(g)       Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
(h)       Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Warrant or Warrants (in accordance with Section 7(d)) representing in
the aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Loan, Guaranty and Security
Agreement Warrants for fractional Warrant Shares shall be given.
 
13

--------------------------------------------------------------------------------

(i)        Issuance of New Warrants.  Whenever the Company is required to issue
a new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall
be of like tenor with this Warrant, (ii) shall represent, as indicated on the
face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), (iii) shall have an issuance
date, as indicated on the face of such new Warrant which is the same as the
Issuance Date, and (iv) shall have the same rights and conditions as this
Warrant.
 
8.                  NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in writing
in accordance with Section 16(a) of the Loan, Guaranty and Security Agreement. 
For the avoidance of doubt, and notwithstanding the foregoing, if any Holder is
not also a Lender under the Loan, Guaranty and Security Agreement, notices to
such Holder shall be given in accordance with Section 16(a) to such address as
such Holder may specify in a written notice delivered to the Company in
accordance with said Section 16(a), which section shall be deemed incorporated
herein and shall apply mutatis mutandis to such other Holder.  The Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.
 
9.                   AMENDMENT AND WAIVER.  This Warrant may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Holder.  This Warrant also may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Required Holders
as of the date such consent is sought; provided, however, that (i) no such
amendment shall adversely affect any Holder differently than it affects all
other Holders, unless such Holder consents thereto, and (ii) no amendment may
increase the Exercise Price, decrease the number or shares or class of shares
obtainable upon exercise of this Warrant or decrease the time period in which
this Warrant can be exercised without the written consent of the Holder.
 
14

--------------------------------------------------------------------------------

10.                GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Warrant shall
be governed by and construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Warrant shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Subject to the provisions of Section 12, the Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to the Company at the address set forth in
Section 16(a) of the Loan, Guaranty and Security Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


11.                CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be
jointly drafted by the Company and Agent and Lenders and shall not be construed
against any Person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
12.                DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile or electronic mail within two (2) Business Days of
receipt of the Exercise Notice giving rise to such dispute, as the case may be,
to the Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile or electronic mail (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank mutually
acceptable to the Company and the Holder  or (b) the disputed arithmetic
calculation of the Warrant Shares to an independent, outside accountant mutually
acceptable to the Company and the Holder.  The Company and Holder shall jointly
cause at their mutual expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations.  Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
15

--------------------------------------------------------------------------------

13.                REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Loan Documents, at law
or in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this
Warrant.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the holder of this Warrant
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
14.                TRANSFER.  This Warrant and the Warrant Shares (collectively,
the "Securities") may only be transferred in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or pursuant to Rule 144, to the
Company or to an Affiliate of a Holder or in connection with a pledge to an
accredited investor as contemplated in Section 1(D) of Exhibit B hereto, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  As a condition to transferring this
Warrant, any transferee shall (i) agree in writing to be bound by the terms of
this Warrant and Exhibit B to this Warrant, (ii) if the transfer is not made (A)
pursuant to an effective registration statement or (B) in a transfer not
involving a change of beneficial ownership, make the representations set forth
in Section 1 of Exhibit B hereto (other than Sections 1(C), (G), and (I)), as of
the date of the transfer for the benefit of the Company.  If such conditions are
satisfied, such transferee shall have the rights and obligations of a Holder and
Lender under this Warrant.
 
15.                SEVERABILITY. If any provision of this Warrant is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
16.                LIMITATION OF LIABILITY. No provision hereof, in the absence
of any affirmative action by the Holder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.
 
16

--------------------------------------------------------------------------------

17.                ACCEPTANCE. Receipt of this Warrant by the Holder shall
constitute acceptance of and agreement to all of the terms and conditions
contained herein, including, without limitation, the provisions of Exhibit B to
the extent applicable.
 
18.                INTENTIONALLY LEFT BLANK.
 
19.                INCORPORATION OF EXHIBIT B TERMS.  The terms and provisions
of Exhibit B are incorporated by reference into this Warrant as if set forth
herein.
 
20.                CERTAIN DEFINITIONS.  For purposes of this Warrant, the
following terms shall have the following meanings:
 
(a)         "1933 Act" means the Securities Act of 1933, as amended.
 
(b)        "Affiliate" means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
"control" of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
(c)         "Attribution Parties" means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder's investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company's Common
Stock would or could be aggregated with the Holder's and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act.  For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.
 
(d)      "Bloomberg" means Bloomberg Financial Markets.
 
(e)       "Business Day" means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.
 
(f)       "Closing Bid Price" and "Closing Sale Price" means, for any security
as of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing bid price or last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the OTC Link
or "pink sheets" by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.).  If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 12.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination, reclassification or other similar
transaction during the applicable calculation period.
 
17

--------------------------------------------------------------------------------

(g)       "Common Stock" means (i) the Company's shares of Common Stock, no par
value, and (ii) any share capital into which such Common Stock shall have been
changed or any share capital resulting from a reclassification of such Common
Stock.
 
(h)       "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(i)        "Eligible Market" means the Principal Market, the NYSE MKT LLC, The
NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ Global Select Market
or The New York Stock Exchange, Inc.
 
(j)       "Expiration Date" means the date sixty (60) months after the Issuance
Date or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a "Holiday"), the next day
that is not a Holiday.
 
(k)        "Fundamental Transaction" means (A) that the Company shall, directly
or indirectly, including through the use of subsidiaries, Affiliates or
otherwise to accomplish the same, in one or more related transactions, (i)
consolidate or merge with or into (whether or not the Company is the surviving
corporation) another Subject Entity, or (ii) sell, assign, lease, license,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to one or more related Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making a purchase, tender or exchange offer that is accepted by
the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding, and offeror consummates the acquisition;
or (z) such number of shares of Common Stock such that all Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such purchase, tender or exchange offer, become collectively the beneficial
owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50% of the
outstanding shares of Common Stock, or (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more Subject Entities whereby all such related Subject Entities, individually or
in the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock,
or (v) reorganize, recapitalize or reclassify its Common Stock, or (B) the
Company shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, issue or enter
into any other instrument or transaction structured in a manner to circumvent,
or that circumvents, the intent of this definition in which case this definition
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this definition to the extent necessary to correct
this definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.
 
18

--------------------------------------------------------------------------------

(l)       "Group" means a "group" as that term is used in Section 13(d) of the
1934 Act and as defined in Rule 13d-5 thereunder.
 
(m)       "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(n)      "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person, including such entity whose common
stock or equivalent equity security is quoted or listed on an Eligible Market
(or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or such entity, the
Person or Parent Entity designated by the Required Holders or in the absence of
such designation, such Person or entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.
 
(o)        "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(p)       "Principal Market" means the NASDAQ Capital Market.
 
(q)        "Required Holders" means the holders of the Loan, Guaranty and
Security Agreement Warrants representing at least a majority of the shares of
Common Stock underlying the Loan, Guaranty and Security Agreement Warrants then
outstanding.
 
(r)    "Subject Entity" means any Person, Persons or Group or any Affiliate of
any such Person, Persons or Group.  "Subject Entities" shall mean individual
Subject Entities acting in concert as a Group.
 
(s)   "Successor Entity" means one or more Person or Persons (or, if so elected
by the Holder, the Parent Entity) which may be the entity formed by, resulting
from or surviving any Fundamental Transaction or one or more Person or Persons
(or, if so elected by the Holder, the Company or the Parent Entity) with which
such Fundamental Transaction shall have been entered into.
 
19

--------------------------------------------------------------------------------

(t)    "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
[Signature Page Follows]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.



 
RICEBRAN TECHNOLOGIES
       
By:
/s/ J. Dale Belt
 
Name:
J. Dale Belt
 
Title:
Exec. VP & Secretary

 



--------------------------------------------------------------------------------

 